DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Claim Status
Claims 1-30 are pending.
Claims 8, 16, 23 and 25 are amended.
No Claim(s) is/are cancelled.
No Claim(s) is/are added.
Claims 1-30 are rejected. This rejection is made FINAL.

Response to Arguments
Applicant's arguments filed on 03/23/2022 have been fully considered but they are not persuasive.
35 USC §102(a)(1) Rejections
Regarding claim 1, the applicant argues that SUZUKI does not disclose a UE “receiving a second indication of whether a second set of DMRS transmissions for another antenna port, included in the CDM group, is present or absent for another UE” (Remarks, pages 11-13)
In response to applicant’s argument, the examiner respectfully disagrees.
	Suzuki describes the received control information additionally indicates to the mobile terminal 210 a co-scheduling information on a per CDM group basis (See [0061]).  Further, Suzuki describes should the base station 260 want to assign to the same mobile terminal 210, another DMRS ports, it must proceed with assigning the DMRS port with the next higher consecutive index (i.e. DMRS port 1, or P1) (See [0096], page 11, lines 7-10)
Regarding claim 16 recites similar features of claim 1 is also rejected for the same reason set forth in claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 5, 6, 9-11, 14-17, 20, 21, 24-26, 29 and 30 are rejected under 35 U.S.C. §102(a)(1) as being anticipated by Suzuki et al. (EP3468061A1) hereinafter “Suzuki”
As per claim 1, Suzuki discloses a method of wireless communication performed by a user equipment (UE), comprising: 
receiving a demodulation reference signal (DMRS) configuration that indicates a code-division multiplexing (CDM) group configured for the UE (Suzuki, [0052], receives a parameter defining a configuration for assigning to DMRS ports respective (time-frequency) resources for carrying reference signals; [0053], the resources or (resource) component sets are grouped in a plurality of code division multiplexing, CDM, groups)
receiving a first indication of an antenna port, included in the CDM group, assigned to the UE for reception of a first set of DMRS transmissions (Suzuki, [0058], receives control information indicating one of the set of layer-to-port mapping combinations which is to be applied for arranging reference signals on DMRS ports of at least one CDM groups for data transmission; see also [0059])
receiving a second indication of whether a second set of DMRS transmissions for another antenna port, included in the CDM group, is present or absent for another UE (Suzuki, [0061], the received control information additionally indicates to the mobile terminal 210 a co-scheduling information on a per CDM group basis; [0096], Then, should the base station 260 want to assign to the same mobile terminal 210, another DMRS ports, it must proceed with assigning the DMRS port with the next higher consecutive index (i.e. DMRS port 1, or P1))
and performing channel estimation based at least in part on the first indication of the antenna port and the second indication of whether the second set of DMRS transmissions for the other antenna port is present or absent (Suzuki, [0010], enables the UE to derive a channel estimate for all data transmitted on that antenna port; [0020], Demodulation reference signals (DMRS) that are used for the purpose of channel estimation)

As per claim 2, Suzuki discloses the method of claim 1, wherein performing the channel estimation comprises one of: performing the channel estimation using an orthogonal cover code if the second set of DMRS transmissions for the other antenna port is present, or performing the channel estimation without using an orthogonal cover code if the second set of DMRS transmissions for the other antenna port is absent (Suzuki, [0056], a CDM group refers to a set of DMRS ports that use the same resources and are orthogonal to each other by using orthogonal cover codes (OCC) )

As per claim 5, Suzuki discloses the method of claim 1, wherein a first field in downlink control information includes the first indication, and wherein a second field in the downlink control information includes the second indication (Suzuki, page 3, lines 1-3, DCI formats 3 and 3A, 2-bit or 1-bit)

As per claim 6, Suzuki discloses the method of claim 1, wherein a DMRS table, included in the DMRS configuration, that includes at least one of the first indication or the second indication is different for the UE as compared to the other UE (Suzuki, [0076], this co-scheduling information shall be understood as an indication to the mobile terminal that the base station is co-scheduling a different mobile terminal on DMRS ports)

As per claim 9, Suzuki discloses the method of claim 1, wherein the second indication is based at least in part on at least one of a subcarrier spacing, a delay spread, or a combination thereof (Suzuki, [0129], subcarriers with an odd subcarrier index or of subcarriers with an even subcarrier index)

As per claim 10, Suzuki discloses a method of wireless communication performed by a user equipment (UE), comprising: 
receiving a demodulation reference signal (DMRS) configuration that indicates a first code-division multiplexing (CDM) group and a second CDM group configured for the UE (Suzuki, [0052], receives a parameter defining a configuration for assigning to DMRS ports respective (time-frequency) resources for carrying reference signals; See [0053], the resources or (resource) component sets are grouped in a plurality of code division multiplexing, CDM, groups)
receiving an indication that a first antenna port included in the first CDM group and a second antenna port included in the second CDM group are to be combined into a single virtual port for a set of DMRS transmissions (Suzuki, [0058], receives control information indicating one of the set of layer-to-port mapping combinations which is to be applied for arranging reference signals on DMRS ports of at least one CDM groups for data transmission; See also [0059])
and performing channel estimation using the single virtual port based at least in part on the indication that the first antenna port and the second antenna port are to be combined (Suzuki, [0010], enables the UE to derive a channel estimate for all data transmitted on that antenna port; [0020], Demodulation reference signals (DMRS) that are used for the purpose of channel estimation)

As per claim 11, Suzuki discloses the method of claim 10, wherein the indication is included in the DMRS configuration, wherein the DMRS configuration indicates a DMRS configuration type that uses full frequency density DMRS transmissions (Suzuki, [0019], CDM group basis for a DMRS configuration type 1)

As per claim 14, Suzuki discloses the method of claim 10, wherein a DMRS table, included in the DMRS configuration, that includes the indication is different for the UE as compared to another UE (Suzuki, [0076], this co-scheduling information shall be understood as an indication to the mobile terminal that the base station is co-scheduling a different mobile terminal on DMRS ports)

As per claim 15, Suzuki discloses the method of claim 10, wherein the indication is based at least in part on at least one of a modulation and coding scheme, a subcarrier spacing, a delay spread, or a combination thereof (Suzuki, [0129], subcarriers with an odd subcarrier index or of subcarriers with an even subcarrier index)

As per claim 16, Suzuki discloses a user equipment (UE) for wireless communication, comprising: 
a memory and one or more processors operatively coupled to the memory configured to: 
receive a demodulation reference signal (DMRS) configuration that indicates a code-division multiplexing (CDM) group configured for the UE (Suzuki, [0052], receives a parameter defining a configuration for assigning to DMRS ports respective (time-frequency) resources for carrying reference signals; [0053], the resources or (resource) component sets are grouped in a plurality of code division multiplexing, CDM, groups)
receive a first indication of an antenna port, included in the CDM group, assigned to the UE for reception of a first set of DMRS transmissions (Suzuki, [0058], receives control information indicating one of the set of layer-to-port mapping combinations which is to be applied for arranging reference signals on DMRS ports of at least one CDM groups for data transmission; see also [0059])
receive a second indication of whether a second set of DMRS transmissions for another antenna port, included in the CDM group, is present or absent for another UE (Suzuki, [0061], the received control information additionally indicates to the mobile terminal 210 a co-scheduling information on a per CDM group basis; [0096], Then, should the base station 260 want to assign to the same mobile terminal 210, another DMRS ports, it must proceed with assigning the DMRS port with the next higher consecutive index (i.e. DMRS port 1, or P1))
and perform channel estimation based at least in part on the first indication of the antenna port and the second indication of whether the second set of DMRS transmissions for the other antenna port is present or absent (Suzuki, [0010], enables the UE to derive a channel estimate for all data transmitted on that antenna port; [0020], Demodulation reference signals (DMRS) that are used for the purpose of channel estimation)

As per claim 17, Suzuki discloses the UE of claim 16, wherein the one or more processors are configured, when performing the channel estimation, to: perform the channel estimation using an orthogonal cover code if the second set of DMRS transmissions for the other antenna port is present, or perform the channel estimation without using an orthogonal cover code if the second set of DMRS transmissions for the other antenna port is absent (Suzuki, [0056], a CDM group refers to a set of DMRS ports that use the same resources and are orthogonal to each other by using orthogonal cover codes (OCC) )

As per claim 20, Suzuki discloses the UE of claim 16, wherein a first field in downlink control information includes the first indication, and wherein a second field in the downlink control information includes the second indication (Suzuki, page 3, lines 1-3, DCI formats 3 and 3A, 2-bit or 1-bit)

As per claim 21, Suzuki discloses the UE of claim 16, wherein a DMRS table, included in the DMRS configuration, that includes at least one of the first indication or the second indication is different for the UE as compared to the other UE (Suzuki, [0076], this co-scheduling information shall be understood as an indication to the mobile terminal that the base station is co-scheduling a different mobile terminal on DMRS ports)

As per claim 24, Suzuki discloses the UE of claim 16, wherein the second indication is based at least in part on at least one of a subcarrier spacing, a delay spread, or a combination thereof (Suzuki, [0129], subcarriers with an odd subcarrier index or of subcarriers with an even subcarrier index)

As per claim 25, Suzuki discloses a user equipment (UE) for wireless communication, comprising: 
a memory; and one or more processors operatively coupled to the memory (Suzuki, [0052], processor 230) configured to: 
receive a demodulation reference signal (DMRS) configuration that indicates a first code-division multiplexing (CDM) group and a second CDM group configured for the UE (Suzuki, [0052], receives a parameter defining a configuration for assigning to DMRS ports respective (time-frequency) resources for carrying reference signals; [0053], the resources or (resource) component sets are grouped in a plurality of code division multiplexing, CDM, groups)
receive an indication that a first antenna port included in the first CDM group and a second antenna port included in the second CDM group are to be combined into a single virtual port for a set of DMRS transmissions (Suzuki, [0058], receives control information indicating one of the set of layer-to-port mapping combinations which is to be applied for arranging reference signals on DMRS ports of at least one CDM groups for data transmission; see also [0059])
and perform channel estimation using the single virtual port based at least in part on the indication that the first antenna port and the second antenna port are to be combined (Suzuki, [0010], enables the UE to derive a channel estimate for all data transmitted on that antenna port; [0020], Demodulation reference signals (DMRS) that are used for the purpose of channel estimation)

As per claim 26, Suzuki discloses the UE of claim 25, wherein the indication is included in the DMRS configuration, wherein the DMRS configuration indicates a DMRS configuration type that uses full frequency density DMRS transmissions (Suzuki, [0019], CDM group basis for a DMRS configuration type 1)

As per claim 29, Suzuki discloses the UE of claim 25, wherein a DMRS table, included in the DMRS configuration, that includes the indication is different for the UE as compared to another UE (Suzuki, [0076], this co-scheduling information shall be understood as an indication to the mobile terminal that the base station is co-scheduling a different mobile terminal on DMRS ports)

As per claim 30, Suzuki discloses the UE of claim 25, wherein the indication is based at least in part on at least one of a modulation and coding scheme, a subcarrier spacing, a delay spread, or a combination thereof (Suzuki, [0129], subcarriers with an odd subcarrier index or of subcarriers with an even subcarrier index)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, 12, 13, 18, 19, 27 and 28 are rejected under 35 U.S.C. §103 as being unpatentable over Suzuki in view of Werner et al. (WO2020/002662A1) hereinafter “ Werner”
As per claim 3, Suzuki discloses the method of claim 1, Suzuki does not explicitly disclose wherein the second indication is included in downlink control information, and wherein the first indication and the second indication are indicated using at least one of a same field or a single value in the downlink control information. 
Werner discloses wherein the second indication is included in downlink control information, and wherein the first indication and the second indication are indicated using at least one of a same field or a single value in the downlink control information (Werner, page 5, lines 5-8; using downlink control information (DCI) carried by the PDCCH. If Value=0, then a single DMRS port 0 (1000) is used)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Werner related to wherein the second indication is included in downlink control information, and wherein the first indication and the second indication are indicated using at least one of a same field or a single value in the downlink control information and have modified the teaching of Suzuki in order to achieve high efficiency (Background)

As per claim 4, Suzuki discloses the method of claim 1, Suzuki does not explicitly disclose wherein a single value in downlink control information indicates a number of CDM groups without data, the antenna port assigned to the UE, and whether the second set of DMRS transmissions for the other antenna port is present or absent for the other UE.
Werner discloses wherein a single value in downlink control information indicates a number of CDM groups without data, the antenna port assigned to the UE, and whether the second set of DMRS transmissions for the other antenna port is present or absent for the other UE (Werner, page 6, lines 30-31, DCI indicates that the number of CDM groups without data is two; see also page 7, lines 1-5, perform channel estimation on these antenna ports (possibly after energy detection to verify that antenna port is either actually used or can be suppressed))
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Werner related to wherein a single value in downlink control information indicates a number of CDM groups without data, the antenna port assigned to the UE, and whether the second set of DMRS transmissions for the other antenna port is present or absent for the other UE and have modified the teaching of Suzuki in order to achieve high efficiency (Background)

As per claim 12, Suzuki discloses the method of claim 10, Suzuki does not explicitly disclose wherein performing the channel estimation comprises performing the channel estimation on all subcarriers or resource elements in a scheduled resource block without using frequency domain interpolation.
Werner discloses wherein performing the channel estimation comprises performing the channel estimation on all subcarriers or resource elements in a scheduled resource block without using frequency domain interpolation (Werner, page 4, the layer mapping of DMRS ports on subcarriers (within one resource block, or RB))
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Werner related to wherein performing the channel estimation comprises performing the channel estimation on all subcarriers or resource elements in a scheduled resource block without using frequency domain interpolation and have modified the teaching of Suzuki in order to achieve high efficiency (Background)

As per claim 13, Suzuki discloses the method of claim 10, Suzuki does not explicitly disclose wherein a single value in downlink control information indicates a number of CDM groups without data, the first antenna port, the second antenna port, and that the first antenna port and the second antenna port are to be combined. 
Werner discloses wherein a single value in downlink control information indicates a number of CDM groups without data, the first antenna port, the second antenna port, and that the first antenna port and the second antenna port are to be combined (Werner, page 6, lines 30-31, DCI indicates that the number of CDM groups without data is two; see also page 7, lines 1-5, perform channel estimation on these antenna ports (possibly after energy detection to verify that antenna port is either actually used or can be suppressed))
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Werner related to wherein a single value in downlink control information indicates a number of CDM groups without data, the first antenna port, the second antenna port, and that the first antenna port and the second antenna port are to be combined and have modified the teaching of Suzuki in order to achieve high efficiency (Background)

As per claim 18, Suzuki discloses the UE of claim 16, Suzuki does not explicitly disclose wherein the second indication is included in downlink control information, and wherein the first indication and the second indication are indicated using at least one of a same field or a single value in the downlink control information. 
Werner discloses wherein the second indication is included in downlink control information, and wherein the first indication and the second indication are indicated using at least one of a same field or a single value in the downlink control information (Werner, page 5, lines 5-8; using downlink control information (DCI) carried by the PDCCH. If Value=0, then a single DMRS port 0 (1000) is used)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Werner related to wherein the second indication is included in downlink control information, and wherein the first indication and the second indication are indicated using at least one of a same field or a single value in the downlink control information and have modified the teaching of Suzuki in order to achieve high efficiency (Background)

As per claim 19, Suzuki discloses the UE of claim 16, Suzuki does not explicitly disclose wherein a single value in downlink control information indicates a number of CDM groups without data, the antenna port assigned to the UE, and whether the second set of DMRS transmissions for the other antenna port is present or absent for the other UE. 
Werner discloses wherein a single value in downlink control information indicates a number of CDM groups without data, the antenna port assigned to the UE, and whether the second set of DMRS transmissions for the other antenna port is present or absent for the other UE (Werner, page 6, lines 30-31, DCI indicates that the number of CDM groups without data is two; see also page 7, lines 1-5, perform channel estimation on these antenna ports (possibly after energy detection to verify that antenna port is either actually used or can be suppressed))
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Werner related to wherein a single value in downlink control information indicates a number of CDM groups without data, the antenna port assigned to the UE, and whether the second set of DMRS transmissions for the other antenna port is present or absent for the other UE and have modified the teaching of Suzuki in order to achieve high efficiency (Background)

As per claim 27, Suzuki discloses the UE of claim 25, Suzuki does not explicitly disclose wherein the one or more processors are configured, when performing the channel estimation, to perform the channel estimation on all subcarriers or resource elements in a scheduled resource block without using frequency domain interpolation.
Werner discloses wherein the one or more processors are configured, when performing the channel estimation, to perform the channel estimation on all subcarriers or resource elements in a scheduled resource block without using frequency domain interpolation (Werner, page 4, the layer mapping of DMRS ports on subcarriers (within one resource block, or RB))
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Werner related to wherein performing the channel estimation comprises performing the channel estimation on all subcarriers or resource elements in a scheduled resource block without using frequency domain interpolation and have modified the teaching of Suzuki in order to achieve high efficiency (Background)

As per claim 28, Suzuki discloses the UE of claim 25, Suzuki does not explicitly disclose wherein a single value in downlink control information indicates a number of CDM groups without data, the first antenna port, the second antenna port, and that the first antenna port and the second antenna port are to be combined. 
Werner discloses wherein a single value in downlink control information indicates a number of CDM groups without data, the first antenna port, the second antenna port, and that the first antenna port and the second antenna port are to be combined (Werner, page 6, lines 30-31, DCI indicates that the number of CDM groups without data is two; see also page 7, lines 1-5, perform channel estimation on these antenna ports (possibly after energy detection to verify that antenna port is either actually used or can be suppressed))
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Werner related to wherein a single value in downlink control information indicates a number of CDM groups without data, the first antenna port, the second antenna port, and that the first antenna port and the second antenna port are to be combined and have modified the teaching of Suzuki in order to achieve high efficiency (Background)

Claims 7, 8, 22 and 23 are rejected under 35 U.S.C. §103 as being unpatentable over Suzuki in view of Kang et al. (US 20200266964 A1) hereinafter “Kang”
As per claim 7, Suzuki discloses the method of claim 1, Suzuki does not explicitly disclose wherein the second indication is based at least in part on a modulation and coding scheme (MCS) signaled to the UE in association with the first indication of the antenna port assigned to the UE. 
Kang discloses wherein the second indication is based at least in part on a modulation and coding scheme (MCS) signaled to the UE in association with the first indication of the antenna port assigned to the UE (Kang, [0083], the number of OFDM symbols of the DMRS is determined according to the MCS index)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Kang related to wherein the second indication is based at least in part on a modulation and coding scheme (MCS) signaled to the UE in association with the first indication of the antenna port assigned to the UE and have modified the teaching of Suzuki in order to improve transmission and reception ([0003]) 

As per claim 8, Suzuki in view of Kang disclose the method of claim 7, further comprising:
determining whether the second set of DMRS transmissions is present or absent based on whether an MCS index signaled to the UE satisfies a threshold (Kang, [0083], the number of OFDM symbols of the DMRS is determined according to the MCS index)

As per claim 22, Suzuki discloses the UE of claim 16, Suzuki does not explicitly disclose wherein the second indication is based at least in part on a modulation and coding scheme (MCS) signaled to the UE in association with the first indication of the antenna port assigned to the UE. 
Kang discloses wherein the second indication is based at least in part on a modulation and coding scheme (MCS) signaled to the UE in association with the first indication of the antenna port assigned to the UE (Kang, [0083], the number of OFDM symbols of the DMRS is determined according to the MCS index)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Kang related to wherein the second indication is based at least in part on a modulation and coding scheme (MCS) signaled to the UE in association with the first indication of the antenna port assigned to the UE and have modified the teaching of Suzuki in order to improve transmission and reception ([0003])  

As per claim 23, Suzuki in view of Kang disclose the UE of claim 22, wherein the one or more processors are further configured to determine that the second set of DMRS transmissions is absent if an MCS index signaled to the UE satisfies a threshold, and determine that the second set of DMRS transmissions is present if the MCS index does not satisfy the threshold (Kang, [0083], the number of OFDM symbols of the DMRS is determined according to the MCS index)


Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFF BANTHRONGSACK whose telephone number is (571) 270-7090.  The examiner can normally be reached on M-F 9:00am - 5:00pm
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, YEMANE MESFIN can be reached on 571-272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFF BANTHRONGSACK/Examiner, Art Unit 2462


/YEMANE MESFIN/Supervisory Patent Examiner, Art Unit 2462